Title: To James Madison from Thomas Jefferson, 17 June 1783
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello June 17. 1783.
Your favours of the 13th. & 20th. Ult. came to hand about a week ago. I am informed the assembly determined against the capacity of reelection in those gentlemen of the delegation who could not serve a complete year. I do not know on what this decision could be founded. my hopes of the success of the Congressional propositions here have lessened exceedingly. mr. Henry had declared in favor of the impost: but when the question came on he was utterly silent. I understand it will certainly be lost if it be not already. instead of ceding more lands to the U.S. a proposition is made to revoke the former cession. mr. Henry is for bounding our state reasonably enough, but instead of ceding the parts lopped off he is for laying them off into small republics. what further his plan is I do not hear. however you get the parliamentary news so much more directly from Richmond that it is idle for me to give it you from hence.
A Convention for the amendment of our Constitution having been much the topic of conversation for some time, I have turned my Thoughts to the amendments necessary. The result I inclose to you. you will have opportunities during your stay in Philadelphia of enquiring into the success of some of the parts of it which tho’ new to us have been tried in other states. I shall only except against your communicating it to any one of my own country, as I have found prejudices frequently produced against propositions handed to the world without explanation or support. I trust that you will either now or in some future situation turn your attention to this subject in time to give your aid when it shall be finally discussed. the paper inclosed may serve as a basis for your amendment, or may suggest amendments to a better groundwork. I further learn that the assembly are excluding members of Congress from among them. whether the information they may derive from their presence, or their being marked by the confidence of the people, is the cause of this exclusion I cannot tell.
Be pleased to present me with affection to my acquaintances of the house & to receive yourself the sincerest assurances of the esteem with which I am Dr. Sir
Your friend & servt
Th: Jefferson
P.S. I will take the first opportunity of forwarding the pamphlet to your father.
